Q Aviation Mgt., LLC v Alterna Capital Partners LLC (2018 NY Slip Op 07053)





Q Aviation Mgt., LLC v Alterna Capital Partners LLC


2018 NY Slip Op 07053


Decided on October 23, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2018

Renwick, J.P., Richter, Kahn, Gesmer, Singh, JJ.


7419 653910/13

[*1]Q Aviation Management, LLC, Plaintiff-Appellant,
vAlterna Capital Partners LLC, Defendant-Respondent.


Wachtell, Lipton, Rosen & Katz, New York (Leelle Bruerea Krompass of counsel), for appellant.
Drinker Biddle & Reath LLP, New York (Andrew P. Foster of counsel), for respondent.

Order, Supreme Court, New York County (Andrea Masley, J.), entered July 31, 2017, which granted defendant's motion for summary judgment dismissing the complaint, and denied plaintiff's cross motion for summary judgment, unanimously affirmed, with costs.
The court properly determined that, under the plain language of the parties' agreement, plaintiff was not entitled to commissions (see generally W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 162 [1990]. The letters of interest plaintiff obtained for defendant's aircraft were non-binding expressions of interest only, not offers or "bona fide offers." The court properly declined to consider extrinsic evidence of the parties' intentions or expert opinion as to the meaning of the unambiguous
terms (see generally South Rd. Assoc., LLC v International Bus. Machs. Corp., 4 NY3d 272, 278 [2005]; see also News Am. Mktg., Inc. v Lepage Bakeries, Inc., 16 AD3d 146, 148 [1st Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 23, 2018
CLERK